





PROMISSORY NOTE




$3,570,000.00

March 14, 2018




For value received, the undersigned (herein called “Maker”) hereby promises to
pay to the order of Southside Bank (“Lender”), in immediately available funds in
lawful money of the United States of America, at the offices of Southside Bank
in the City of Tyler, Smith County, Texas, the principal sum of THREE MILLION
FIVE HUNDRED SEVENTY THOUSAND US DOLLARS ($3,570,000.00), together with interest
on the unpaid principal balance of this Note from day to day advanced and
outstanding.  This Note will be funded in multiple advances, subject to the
terms, conditions and limitations set forth in the Loan Agreement (hereinafter
defined); provided, in no event shall Lender be obligated to make any advances
after March 14, 2021, and provided further, sums advanced and repaid shall not
be re-advanced.




Definitions.




The term “Applicable Law” as used in this Note means the laws of the State of
Texas (without regard to any conflict of laws principles) and applicable United
States federal laws; provided, however, with respect to determination of the
Maximum Rate and the Maximum Amount, this Note shall be governed by the laws of
the State of Texas or the applicable federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist (or as such
laws may be changed or amended or come into effect in the future, but only to
the extent that any change, modification or new law permits a higher Maximum
Rate or higher Maximum Amount).




The term “Business Day” as used in this Note means a day other than a Saturday,
Sunday or other day on which banks in Tyler, Texas are authorized or required to
be closed.




The term “Collateral” as used in this Note means all collateral as described in
the Loan Documents, including, without limitation, the Property (as defined in
the Loan Agreement) and any other assets of Maker, whether now owned or
hereafter acquired.




The term “Floating Rate Index” as used in this Note means a floating interest
rate equal to the One Month London Interbank Offered Rate (Libor) as published
in the “Borrowing Benchmarks - Money Rates” section of the Wall Street Journal
from time to time (or a comparable rate selected by Lender if The Wall Street
Journal ceases to publish such rate).  The initial Floating Index Rate on the
date of this Note is 1.776%, provided, the Floating Index Rate shall be adjusted
on the first day of each month (commencing on April 1, 2018) to the then current
One Month London Interbank Offered Rate (Libor) as published in The Wall Street
Journal on the last business day preceding such date.




The term “Loan Agreement” as used in this Note means a Loan Agreement dated of
even date herewith, by and between Maker and Lender, as same may be modified,
amended or restated from time to time.  This Note is subject to the terms of the
Loan Agreement and evidences the “Loan” as therein defined.




The term “Loan Documents” as used in this Note means this Note, the Loan
Agreement and all deeds of trust, security agreements and other documents now or
hereafter securing, guaranteeing or





{A17/04114/0107/W1536339.2 }




--------------------------------------------------------------------------------







executed in connection with the loan evidenced by this Note, as the same may be
amended, restated, modified or supplemented from time to time.




The term “Maximum Rate” as used in this Note means the maximum non-usurious rate
of interest per annum permitted by Applicable Law. The Maximum Rate shall be
applied by taking into account all amounts characterized by Applicable Law as
interest on the debt evidenced by this Note, so that the aggregate of all
interest does not exceed the Maximum Amount (hereinafter defined).




The term “Past Due Rate” as used in this Note means a rate per annum equal to
the Stated Rate plus four percent (4%) per annum.




The term “Stated Rate” as used in this Note means a floating annual interest
rate equal to the greater of (i) the Floating Rate Index, plus 2.75%, or (ii)
2.75%.  




Interest Rate.  The unpaid principal balance of this Note from day to day
outstanding which is not past due shall bear interest at a rate per annum equal
to the lesser of (a) the Maximum Rate or (b) the Stated Rate.  Any principal of,
and to the extent permitted by Applicable Law, any interest on, this Note which
is not paid when due shall bear interest, from the date due and payable until
paid, payable on demand, at a rate per annum equal to the lesser of (a) the
Maximum Rate or (b) the Past Due Rate.  Subject always to limitation by the
Maximum Rate, interest on this Note at the Stated Rate and the Past Due Rate
shall be calculated on the basis of the 360/actual method, which computes a
daily amount of interest for a year consisting of 360 days, then multiplies such
amount by the actual number of days in an interest calculation period.




Terms of Payment.   Interest shall be due and payable monthly as it accrues on
the first day of each month beginning April 1, 2018 and continuing regularly
thereafter UNTIL MARCH 14, 2021 (THE “FINAL MATURITY DATE”), WHEN ALL PRINCIPAL
AND ALL ACCRUED INTEREST REMAINING UNPAID SHALL THEN BE DUE AND PAYABLE IN FULL,
AND LENDER SHALL HAVE NO OBLIGATION TO RENEW THIS NOTE OR TO EXTEND THE FINAL
MATURITY DATE (EXCEPT FOR ANY EXTENSION OF THE FINAL MATURITY DATE THAT IS
EXPRESSLY PERMITTED IN THE LOAN AGREEMENT; AND IF THE FINAL MATURITY DATE IS SO
EXTENDED, THEN PRINCIPAL AND INTEREST SHALL BE PAYABLE IN MONTHLY INSTALLMENTS
AS THEREIN PROVIDED UNITL THE FINAL EXTENDED MATURITY DATE, WHEN ALL PRINCIPAL
AND ALL ACCRUED INTEREST REMAINING UNPAID SHALL THEN BE DUE AND PAYABLE IN FULL
AS PROVIDED IN THE LOAN AGREEMENT).  Whenever any payment shall be due under
this Note on a day which is not a Business Day, the date on which such payment
is due shall be extended to the next succeeding Business Day, and such extension
of time shall be included in the computation of the amount of interest then
payable.  All payments made on this Note shall be applied, to the extent
thereof, first to accrued but unpaid interest and the balance to unpaid
principal. Any monthly installment that is not paid within ten days after the
due date shall be subject to a one-time late fee in an amount equal to 5% of the
past due amount, which fee shall be due and payable only upon demand by Lender;
provided, however, with respect to the first time only that a monthly
installment is not paid within ten days after the due date, Lender agrees to
waive the late fee if the payment is received within five days after Lender
gives Maker written notice that such installment is past due.     

 





{A17/04114/0107/W1536339.2 }

Page 2




--------------------------------------------------------------------------------







Prepayments.  Principal may be prepaid in whole or in part without any penalty,
premium or fee; provided, however, Lender shall not be required to accept any
prepayment of principal unless Maker gives Lender written notice of Maker’s
intent to make a prepayment (which notice must specify the amount of the
prepayment and the date on which the prepayment will be made) at least thirty
(30) days prior to Lender’s receipt of the prepayment.  Prepayments of principal
shall be applied to the last installment(s) of principal payable hereunder.




Security.  The security for this Note includes, without limitation, a Deed of
Trust, Security Agreement and Assignment of Rents of even date herewith covering
the Property (as defined in the Loan Agreement).   




Default.  It shall be a default under this Note and each of the other Loan
Documents if (i) any installment of principal, accrued interest or other amount
of money due under this Note is not paid in full when due, regardless of how
such amount may have become due, and if Maker fails to cure such default prior
to expiration of the applicable cure period as provided in the Loan Agreement;
or (ii) there shall occur any default or event of default under any of the Loan
Documents, and if Maker fails to cure such default prior to expiration of any
applicable cure period provided in the Loan Documents (each a “Default”).  Upon
the occurrence of a Default, the holder hereof shall have the rights to declare
the unpaid principal balance and accrued but unpaid interest on this Note at
once due and payable (and upon such declaration, the same shall be at once due
and payable); foreclose any or all liens and security interests securing payment
hereof; and/or exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at law or in equity.




Remedies.  All rights and remedies provided for in this Note and in any other
Loan Document are cumulative of each other and of any and all other rights and
remedies existing at law or in equity.  The resort to any right or remedy
provided for hereunder or under any such other Loan Document or provided for by
law or in equity shall not prevent the concurrent or subsequent employment of
any other appropriate rights or remedies.  No single or partial exercise by the
holder hereof of any right, power or remedy shall exhaust the same or shall
preclude any other or further exercise thereof, and every such right, power or
remedy may be exercised at any time and from time to time.  Neither the failure
by the holder of this Note to exercise, nor delay by the holder in exercising,
the right to accelerate the maturity of this Note or any other right, power or
remedy upon any Default shall be construed as a waiver of such Default or as a
waiver of the right to exercise any such right, power or remedy at any time.
 Without limiting the generality of the foregoing provisions, the acceptance by
the holder hereof from time to time of any payment under this Note which is past
due or which is less than the payment in full of all amounts due and payable at
the time of such payment, shall not (i) constitute a waiver of, or impair or
extinguish, the rights of the holder hereof to accelerate the maturity of this
Note or to exercise any other right, power or remedy at the time or at any
subsequent time, or nullify any prior exercise of any such right, power or
remedy, or (ii) constitute a waiver of the requirement of punctual payment and
performance, or a novation in any respect.




Attorney’s Fees.  If any holder of this Note retains an attorney in connection
with any Default or to collect, enforce or defend this Note or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Maker sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Maker agrees to pay to each such
holder, in addition to principal and interest, all reasonable costs and expenses
incurred by such holder in trying to collect this Note or in any such suit or
proceeding, including reasonable attorneys' fees.




Usury Savings.  It is the intent of Lender and Maker and all other parties to
the Loan Documents to conform to and contract in strict compliance with
applicable usury law from time to time in effect.  All agreements between Lender
or any other holder hereof and Maker (or any other party liable with respect to
any indebtedness under the Loan Documents) are hereby limited by the provisions
of this paragraph which shall override and control all such agreements, whether
now existing or hereafter arising.  In no way, nor in any event or contingency
(including but not limited to prepayment, Default, demand for payment, or
acceleration of maturity), shall the interest taken, reserved, contracted for,
charged or received under this Note or otherwise, exceed the maximum
non-usurious amount permitted by Applicable Law (the “Maximum Amount”).  If,
from any possible construction of any document, interest would otherwise be
payable in excess of the Maximum Amount, any such construction shall be subject
to the provisions of this paragraph and such document shall be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document.  If
the holder hereof shall ever receive anything of value which is characterized as
interest under Applicable Law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the indebtedness evidenced hereby in the inverse
order of its maturity and not to the payment of interest, or refunded to Maker
or the other payor thereof if and to the extent such amount which would have
been excessive exceeds such unpaid principal.  The right to accelerate maturity
of this Note or any other indebtedness does not include the right to accelerate
any interest which has not otherwise accrued on the date of such acceleration,
and the holder hereof does not intend to charge or receive any unearned interest
in the event of acceleration.  All interest paid or agreed to be paid to the
holder hereof shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest does
not exceed the Maximum Amount.

 

Waivers.  If there is more than one Maker of this Note, all Makers shall be
jointly and severally liable for payment of the indebtedness evidenced hereby
and all other obligations under the Loan Documents.  Except as otherwise
expressly provided in the Loan Documents, Maker and all sureties, endorsers,
guarantors and any other party now or hereafter liable for the payment of this
Note in whole or in part, hereby severally (i) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notice
(except any applicable notices which are specifically required by this Note or
any other Loan Document), filing of suit and diligence in collecting this Note
or enforcing any of the security herefor; (ii) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (iii) agree that the holder hereof
shall not be required first to institute suit or exhaust its remedies hereon
against Maker or other party liable or to become liable hereon or to enforce its
rights against them or any security herefor; (iv) consent to any extension or
postponement of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; (v)
submit (and waive all rights to object) to personal jurisdiction in the State of
Texas, and venue in Dallas County, Texas or Smith County, Texas for the
enforcement of any and all obligations under the Loan Documents; and (vi) waive
all rights and defenses under Sections 51.003, 51.004 and 51.005 of the Texas
Property Code, as amended.  




Business Purpose Loan.  This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought.  The loan evidenced by this Note is
solely for business, commercial, investment or other similar purpose and is not
for personal, family, household or agricultural purposes.  The holder of this
Note may sell, or offer to sell, the loan evidenced by this Note to a bank or
other financial institution chartered under the laws of the United States or any
State, and the holder of this Note is hereby authorized to disseminate to any
such purchaser or prospective purchaser any information that holder has
pertaining to the loan evidenced by this Note, including, without limitation,
credit information on the Maker and any guarantors of this Note.

 

Jurisdiction and Venue; Waiver of Jury.   THIS EXCLUSIVE VENUE FOR ANY
LITIGATION WITH RESPECT TO THIS NOTE SHALL BE IN THE FEDERAL OR STATE COURTS
SITTING IN THE CITY OF DALLAS, DALLAS COUNTY, TEXAS, OR IN THE CITY OF TYLER,
SMITH COUNTY, TEXAS, AND HAVING JURISDICTION.  MAKER AND LENDER HEREBY WAIVE THE
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY CLAIMS OR DISPUTES RELATING TO THIS
NOTE OR ANY OF THE OTHER LOAN DOCUMENTS.




Notice of Final Agreement.  THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




(End of Page – Signature Page Follows)





{A17/04114/0107/W1536339.2 }

Page 3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Maker has duly executed this Promissory Note as of the date
first above written.




MAKER:

 

HARTMAN RICHARDSON TECH CENTER, LLC,

a Texas limited liability company




By:

Hartman Income REIT Management, Inc.,

a Texas corporation, its Manager







By:

Name:

Allen R. Hartman

Its:

President























{A17/04114/0107/W1536339.2 }

Promissory Note

Signature Page


